Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Claims 1-5, 7-18 and 20-21 are allowed. Previously withdrawn claims 4, 5, 9 and 20 have been rejoined.      
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark A. Harper on December 18, 2020.

The application has been amended as follows: 
In the claim:
Replace claim 1 as shown below: 
1. (Currently Amended) A tip for use in wax welding, the tip comprising: 
a base portion defining an exterior portion and an internal cavity, the internal cavity adapted to receive a self-regulating heater; and 

a transition section with a bottom tapering portion disposed and extending between the base portion and the extension, wherein the lower surface of the extension is aligned with and extends from the bottom tapering portion of the transition section, and the bottom tapering portion of the transition section and the lower surface of the extension are acutely angled relative to a longitudinal axis of the base portion.

In claim 4, at line 1: after the phrase “The tip according to Claim 1, wherein”, replace the word “the” with the word - -a- -. 

In claim 5, at line 1: after the phrase “The tip according to Claim 1, wherein”, replace the word “the” with the word - -a- -.

In claim 14, at line 2: before the phrase “group consisting of chromium and nickel”, replace the word “the”, with the word - -a- -. 

Replace claim 18 as shown below:
18. (Currently Amended) An apparatus for wax welding comprising: 
a removable cartridge adapted for operative engagement with a power supply, the removable cartridge comprising: 
a tube defining a proximal end portion, a distal end portion, a longitudinal axis, and a hollow bore; and 

a tip secured to the distal end portion of the tube within the hollow bore, the tip defining a proximal end portion having an internal cavity, an upper surface, a lower surface, and rounded parallel side walls, the lower surface being opposed and parallel to the upper surface; and 
a transition section with a bottom tapering portion disposed and extending between the distal end portion of the tube and the tip, wherein the lower surface of the tip is aligned with and extends from the bottom tapering portion of the transition section, and the bottom tapering portion of the transition section and the lower surface of the tip are acutely angled relative to the longitudinal axis of the cartridge.

Cancel claims 22-25. 
   
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowance of claims 1-5, 7-9, 10-18 and 20-21 is indicated herein.  
With respect to claim 1, the prior art of record Tamura (US 5,837,973 A1) and Whipple (US 1,496,077 A) does not show the claimed invention of claim 1. The combination of Tamura and Whipple fails to teach of an extension, the extension defining an upper surface and a lower surface, the lower surface being opposed and parallel to the upper surface; and a transition section with a bottom tapering portion disposed and extending between the base portion and the extension, wherein the upper surface of the extension is aligned with and extends from the bottom tapering portion of the transition section, and the bottom tapering portion of the transition section the lower surface of the extension are acutely angled relative to a longitudinal axis of the base portion as required by independent claim 1. 

With respect to claim 1, the prior art of record Teraoka et al (US 8,309,877 B2) and Whipple (US 1,496,077 A) does not show the claimed invention of claim 1.
With respect to claim 1, the combination of Teraoka et al and Whipple fails to teach of an extension, the extension defining an upper surface and a lower surface, the lower surface being opposed and parallel to the upper surface; and a transition section with a bottom tapering portion disposed and extending between the base portion and the extension, wherein the upper surface of the extension is aligned with and extends from the bottom tapering portion of the transition section, and the bottom tapering portion of the transition section the lower surface of the extension are acutely angled relative to a longitudinal axis of the base portion as required by independent claim 1. 

With respect to claim 18, the prior art of record Teraoka et al (US 8,309,877 B2) and Whipple (US 1,496,077 A) does not show the claimed invention of claim 18. 
With respect to claim 18, the combination of Tamura et al and Whipple fails to teach of a tip secured to the distal end portion of the tube within the hollow bore, the tip defining a proximal end portion having an internal cavity, an upper surface, and a lower surface, the lower surface being opposed and parallel to the upper surface; and a transition section with a bottom tapering portion disposed and extending between the distal end portion of the tube and the tip, wherein the lower surface of the tip is aligned with and extends from the bottom tapering portion of the transition section, and the bottom tapering portion of the transition section and the lower surface of the tip are acutely angled relative to the longitudinal axis of the cartridge as required by independent claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        April 30, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761